Citation Nr: 1037959	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-37 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension on the basis of the need 
for regular aid and attendance of another person or by reason of 
being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 
1952.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which, in pertinent part, denied entitlement to special 
monthly pension.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

 1.  The Veteran has not shown a factual need for regular aid and 
attendance of another person; he is not bedridden or a patient in 
a nursing home; and he is not blind.  

2.  The Veteran is over 65 years of age and has a combined rating 
of 70 percent due to non-service connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based upon the need 
of regular aid and attendance have not been met.  38 U.S.C.A. §§ 
1502, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.351, 3.352 
(2010). 

2.  The criteria for special monthly pension by reason of being 
housebound have been met.  38 U.S.C.A. §§ 1502, 1513(a), 1521 
(West 2002 & Supp. 2010);  
38 C.F.R. §§ 3.351, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in March 2008, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for special monthly 
pension (SMP).  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  The Veteran received 
specific notice regarding what was required to support his claim 
for SMP on the basis of the need for regular aid and attendance 
of another person or by reason of being housebound.   

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Nevertheless, the Veteran was provided such notice in the 
March 2008 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided a proper VA examination in September 2008 for his 
claim for SMP based on the need for regular aid and attendance of 
another person or by reason of being housebound.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Analysis

Special monthly pension at the aid and attendance rate is payable 
when a veteran is helpless or so nearly helpless that he requires 
the regular aid and attendance of another person.  To establish a 
need for regular aid and attendance, a veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual field 
to 5 degrees or less; a patient in a nursing home because of 
mental or physical incapacity; or show a factual need for aid and 
attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to 
dress, undress, keep ordinarily clean and presentable, feed 
oneself, or attend to the wants of nature.  It also includes the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances or either physical or mental incapacity 
that requires care or assistance on a regular basis to protect 
against the hazards or dangers incident to a claimant's daily 
environment.  Also, an individual who is bedridden, as that term 
is defined by regulation, meets the criteria for aid and 
attendance.  38 C.F.R. § 3.352(a).  

The particular personal functions which a veteran is unable to 
perform should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that a 
veteran is so helpless as to need regular aid and attendance, not 
constant need.  Determinations that the veteran is so helpless as 
to need regular aid and attendance will not be based solely upon 
an opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated disabling 
conditions, but the veteran's condition does not have to present 
all of the enumerated disabling conditions.  Turco v.  Brown, 9 
Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the 
aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, through 
its essential character, actually requires that the veteran 
remain in bed.  The fact that a veteran has voluntarily taken to 
bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  The performance of the necessary aid and 
attendance service by a relative of the beneficiary or other 
member of his or her household will not prevent the granting of 
the additional allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service connected pension may receive SMP 
at the housebound-rate if he has a disability rated as permanent 
and total (but not including total rating based upon 
unemployability under 38 C.F.R. § 4.17) and (1) has additional 
disability or disabilities independently ratable at 60 percent or 
more, or (2) by reason of disability or disabilities, is 
permanently housebound but does not qualify SMP at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 
3.351(d)(1)-(2) (2010).

In the case of a veteran over 65, there is no need for a single 
100 percent disability before SMP based on being housebound can 
be granted.  In the case of a veteran 65 or older, housebound 
benefits can be awarded where in addition to age, he has 
disability rated at 60 percent or more; or is substantially 
confined to his home.  Hartness v. Nicholson, 20 Vet App 216, 
220-2 (2006).
The June 2008 rating decision granted non-service connected 
pension benefits for right and left total knee replacement, 
gastroesophageal reflux disease (GERD), chronic right carpal 
tunnel syndrome (CTS), and plantar and calcaneal spurs of the 
left foot (heel), for a combined rating of 70 percent.  The 
Veteran was over 65 years of age at the time of this rating 
decision.  

VA medical center (VAMC) records revealed that the Veteran 
underwent total left knee replacement in 1989 and right total 
knee replacement in November 2005, as well as treatment for GERD, 
CTS, and plantar and calcaneal spurs of the left foot.  There was 
no indication of severe visual impairment or blindness or that 
the Veteran was bedridden or needed a special attendant.  

In a September 2008 VA examination for housebound status or 
permanent need for aid and attendance report, the VA examiner 
found that the Veteran did not require an attendant, he was not 
bedridden, hospitalized, or blind, he still drove a vehicle and 
had driven himself to the examination that day.  He was able to 
manage his own benefits payments, protect himself from the 
hazards or dangers of daily environment, feed and bathe himself, 
fasten his clothing, and travel anywhere he wanted.  He lived 
alone and did not indicate requiring any assistance in performing 
the activities of daily living.  The examiner diagnosed status 
postoperative replacement of both knees, with X-rays indicating 
degenerative joint disease, both knees and left joint effusion, 
and subsequent scars.  

As outlined above, the Veteran lives alone without assistance.  
He has not reported any need for help in dressing or feeding 
himself, or attending to the wants of nature.  He is not 
bedridden, blind or a patient in a nursing home.  He has been 
found capable of protecting himself from the hazards incident to 
his environment and the fact that he lives alone indicates that 
he is able to do so.  He has full use of his hands and has no 
reported disability resulting in the lost the use of his feet.  

The contentions of the Veteran and his representative have 
centered on entitlement to SMP at the housebound rate and no 
specific contentions have been advanced with regard to 
entitlement to SMP at the aid and attendance rate.  In short, the 
weight of the evidence is that he does not meet any of the 
criteria for SMP based on the need for regular aid and 
attendance, nor has the Veteran asserted that he is entitled to 
SMP on this basis.  

The Veteran was denied SMP at the housebound rate because he was 
eligible for pension under 38 U.S.C.A. § 1513 (by statute due to 
being over age 65) and 38 U.S.C.A. § 1521 (due to disability).  
By statute, if a veteran is eligible for a pension under both the 
statutory section pertaining to pensions at age 65, and the 
section pertaining to non-service connected disability pensions, 
the pension shall be paid to the veteran only under the 
disability pension section.  38 U.S.C.A. § 1513(b).

The United States Court of Appeals for Veterans Claims (Court) 
has recently interpreted this provision as preventing a veteran 
from collecting one pension under the disability pension section 
and a second pension under the statutory or age based pension 
section, but not preventing a veteran from receiving a higher 
pension under the service pension section simply because he would 
be eligible only for a basic pension under the disability pension 
section.  Chandler v. Shinseki, 24 Vet. App. 23 (2010).  

As the Veteran is over 65, and has disabilities that combine for 
a rating in excess of 60 percent, he meets the percentage 
requirements for SMP at the housebound rate.  Chandler, Hartness.  
Accordingly, SMP at the housebound rate is granted.  


ORDER

Entitlement to special monthly pension based on the need for aid 
and attendance is denied.

Entitlement to special monthly pension by reason of being 
housebound is granted. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


